Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 26, 2021 has been entered. Claims 14-21 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Devenoges et al. (US 6,576,171).
Regarding claim 14, Devenoges discloses that, as illustrated in Fig. 1-2, a method for operating a temperature control device (Fig. 1, item 10) that thermally conditions preforms (Fig. 1, item 2) made of thermoplastic material in the temperature control device for a forming procedure in which the preforms are stretched axially (as shown in Fig. 2) using a stretching unit (Fig. 2, item 32) and formed into containers (as shown in Fig. 2) using a forming fluid (Fig. 2, item 58) supplied under a pressure into the preforms, the method comprising:

determining the guide value on a basis of the meteorologically detected value (col. 5, lines 37-46).  
However, Devenoges does not explicitly disclose adjusting heating power of the temperature control device based on the determined guide value.
Devenoges discloses that, the preforms 2 are then heated in the heating device 10 and brought to a device 12 for moulding by stretching and blowing (col. 4, lines 4-6). Devenoges also discloses that the installation 73 is also arranged to make the stretching force or the resistance on stretching F, measured for example by means of the motor couple, variable as a function of time. Devenoges discloses that, by these characteristics, it is possible to obtain and control in a precise manner the calibration of the path of the stretching rod. These calibration operations may be made automatically and as frequently as necessary. Thus, thermal variations (would include the heating power of the heating device 10) of the mould and all variations in the geometry of the preforms may be kept under surveillance and control (col. 1, lines 58-64). Devenoges discloses that, the stretching operation predetermined and preprogrammed in the control installation 73 could take account of numerous other parameters, such as the temperature of the preforms (determined by the heating power of the heating device 10) or of the blowing fluid, of the relative humidity of the blowing fluid, etc. (col. 6, lines 54-58).   
In summary, for one of ordinary skilled in the art, it would have been obvious to adjust heating power of the temperature control device (i.e. the heating device 10) with a heating 
Regarding claim 15, Devenoges discloses that, as illustrated in Fig. 2, in the method the stretching unit is a stretching rod driven by an electrically operated stretching rod drive (Fig. 2, item 62 (col. 5, lines 10-25)), and wherein current consumption of the electrically operated stretching rod drive is the metrologically detected value (col. 2, lines 66-67 and col. 3, lines 1-3).
Regarding claim 16, Devenoges discloses that, in the method the electrically operated stretching rod dive is a liner motor (col. 6, lines 50-52). 
Regarding claim 17, Devenoges discloses that, in the method the guide value is determined based on a defined range of or defined characteristic points of the metrologically detected value (col. 2, lines 66-67 and col. 3, lines 1-3; col. 2, lines 22-28).
Regarding claim 18, Devenoges discloses that, the installation 73 is also arranged to make the stretching force or the resistance (for example due to a friction) to stretching F, measured for example by means of the motor couple, variable as a function of time. Three examples of control curves F1, F2, F3 are shown in Fig. 4 (col. 5, lines 32-36). Thus, Devenoges discloses that, a value for a friction force of stretching rod movement is metrologically detected and taken into consideration in the determination of the guide value.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devenoges et al. (US 6,576,171) as applied to claim 14 above, further in view of Cochran et al. (US 7,220,378).
Regarding claims 19-20, Devenoges discloses the heating device to be regulated for thermally conditioning the preforms. 

In the same field of endeavor, blow molding, Cochran discloses that, the inside and/or outside temperature measurements (Fig. 1, item 20 (infrared temperature sensors (col. 4, item 20-23))) are used in an automated manner to control both heating elements and cooling control elements (the outside surface cooling subsystem 50 (col. 4, lines 25-26 and col. 5, lines 4-6)) of the blow forming machine in order to optimize the temperature profile along the long axis of the preforms and, thus, the overall manufacturing operations (col. 4, lines 40-45). Thus, Cochran discloses that, in the method an external temperature of the preforms is metrologically detected and supplied to the heating regulator as a second guide value, wherein the temperature control device comprises heating units for heating the preforms and cooling units for applying a coolant medium to the preforms, wherein the cooling units are regulated by the heating regulator on the basis of the second guide value, and wherein the heating units are regulated by the heating regulator on the basis of the guide value determined from the metrologically detected value from which the stretching force exerted on the preform by the stretching unit is derivable. Cochran discloses that, the heating regulator is configured to prioritize the guide value determined from the metrologically detected value from which stretching force exerted on the preform by the stretching unit is derivable over the second guide value.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Devenoges to incorporate the teachings of Cochran to provide through measuring the surface temperature of the preforms to regulate the stretching process of the preforms. Doing so would be possible to control the forming process of the preforms into the containers more accurately and less costly.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Devenoges et al. (US 6,576,171).
Regarding claim 21, Devenoges discloses that, as illustrated in Figs. 1-2, a method for producing containers from preforms by forming the preforms into the containers using a forming fluid supplied under pressure into the preforms after thermal conditioning of the preforms in a temperature control device, the method comprising operating the temperature control device according to the method of claim 14 (col. 4, lines 4-6 and ABSTRACT).  
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered. 
In response to applicant’s arguments in claim 14 (as amended) that there is simply is no way to fairly reach such a conclusion on the basis of the subject matter disclosed by Devenoges, which does not in any way teach that one can meteorologically detect a value from which a stretching force exerted on the preform by the stretching unit is derivable as a guide value, determine the guide value on the basis of the meteorologically detected value, and adjust the 
Devenoges discloses that, the preforms 2 are then heated in the heating device 10 and brought to a device 12 for moulding by stretching and blowing (col. 4, lines 4-6). Devenoges also discloses that the installation 73 is also arranged to make the stretching force or the resistance on stretching F, measured for example by means of the motor couple, variable as a function of time. Devenoges discloses that, by these characteristics, it is possible to obtain and control in a precise manner the calibration of the path of the stretching rod. These calibration operations may be made automatically and as frequently as necessary. Thus, thermal variations (should depend on the heating power of the temperature control device) of the mould and all variations in the geometry of the preforms may be kept under surveillance and control (col. 1, lines 58-64). Devenoges discloses that, the stretching operation predetermined and preprogrammed in the control installation 73 could take account of numerous other parameters, such as the temperature of the preforms (determined by the heating power of the temperature control device) or of the blowing fluid, of the relative humidity of the blowing fluid, etc. (col. 6, lines 54-58).   
In summary, for one of ordinary skilled in the art, it would have been obvious to adjust heating power of the temperature control device (i.e. the heating device 10) with a heating regulator (for example, during the process of the calibration) based on a metrologically determined guide value (determining a stretching force on the preform).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742